DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1, 3-6, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filev et al. (US 2011/0187520).
	Regarding claim 1, Filev et al. disclose a system for managing seat haptics, comprising:
a seat equipped with an actuator (haptic seat as disclosed in section 0105); 
a processor (as disclosed in section 0112) receiving a signal (distance information as disclosed in section 0105) from a vehicle system; and 
a controller (controllers 236 as disclosed in section 0105 and 0109) controlling the actuator to operate according to a first mode at a first time (warning through the haptic seat at a 
Regarding claim 3, Filev et al. discloses the first mode is associated with a first frequency (to warn the user as disclosed in section 0105) and the second mode is associated with a second frequency (no warning/frequency). 
Regarding claim 4, Filev et al. discloses a lighting manager (visual indicator system as disclosed in section 0103) controlling a lighting system (warning light as disclosed in section 0050) to operate according to the first mode at the first time (provide visual warning when the distance is less than a threshold as disclosed in section 0105) and operate according to the second mode at the second time (no warning) based on the signal received from the vehicle system. 
Regarding claim 5, Filev et al. discloses the controller controls a speaker (see section 0096, wherein the controller controls the audio indicator system as disclosed in section 0105 which includes the speaker system as disclosed in section 0096) to operate according to the second mode (no warning when the distance is above a threshold at the second time based on the signal received from the vehicle system.
Regarding claim 6, Filev et al. discloses wherein the vehicle system is a vehicle sensor system detecting a second vehicle (see section 0104), and wherein the controller (see sections 0104-0105) controls the actuator to operate according to the first mode at the first time when the second vehicle is detected, and wherein the controller controls the actuator to operate according to the second mode at the second time when the second vehicle is no longer detected (see sections 0104-0105, wherein at a first time if the vehicle is within a threshold distance, the actuator is activated; and when at a second time the distance is above the threshold, the actuator is not activated).  
Regarding claim 17, a system for managing seat haptics, comprising: 
a seat of a first vehicle equipped with an actuator;
a processor (as disclosed in section 0112) receiving a signal (distance information as disclosed in section 0105) from a vehicle sensor system detecting a position of a second vehicle relative to the first vehicle (as disclosed in section 0104); and 
a controller (controllers 236 as disclosed in section 0105) controlling the actuator to operate according to a first mode at a first time and operate according to a second mode at a second time based on the signal received from the vehicle sensor system (see sections 0104-0105, wherein at a first time if the first vehicle is within a threshold distance of a second vehicle, the actuator is activated; and when at a second time the distance is above the threshold, the actuator is not activated).  
Regarding claim 18, Filev discloses the first time is defined as a time when the second vehicle is positioned within a threshold distance to the first vehicle and the second time is defined as a time when the second vehicle is positioned outside of the threshold distance to the first vehicle (see sections 0104-0105, wherein at a first time if the first vehicle is within a threshold distance of a second vehicle, the actuator is activated; and when at a second time the distance is above the threshold, the actuator is not activated).  
4.	Claims 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salter et al. (US 2020/0116503).
	Regarding claim 11, Salter et al. discloses a system for managing seat haptics, comprising: 
a seat equipped with an actuator (see sections 0035-0037); 
a processor (computer as disclosed in section 0061 and 0074) receiving a signal from a vehicle navigation system; and 
a controller (body control module as disclosed in section 0055) controlling the actuator to operate (see sections 0033, 0055, and 0076-0077) according to a first mode at a first time and operate according to a second mode at a second time (see sections 0076-0077, wherein the mode is based on the progress of the trip) based on the signal received from the vehicle navigation system (trip progress), wherein the first time (time after leaving outset location as disclosed in sections 0076-0077) is defined as a time during travel of a vehicle along a route to a destination and prior to the second time, and wherein the second time (vehicle approaching destination as disclosed in section 0055) is defined as a time when the vehicle is less than a threshold distance from the destination (in order to actuate the lighting as disclosed in section 0055). 
Regarding claim 12, Salter et al. discloses first mode (no lighting at the onset location as disclosed in sections 0076-0077) is associated with a first frequency and the second mode (actuating lighting sources as destination approaches as disclosed in section 0055) is associated with a second frequency. 
Regarding claim 13, Salter et al. discloses a lighting manager (body control module as disclosed in section 0055) controlling a lighting system (see sections 0033, 0055, and 0076-0077) to operate according to the first mode at the first time and operate according to the second mode at the second time based on the signal received from the vehicle navigation system. 
Regarding claim 14, Salter et al. discloses the controller controls a speaker (see section 0057, audio module, see also section 0063) to operate according to the second mode at the second time based on the signal received from the vehicle navigation system. 
Regarding claim 15, Salter et al. discloses an occupant sensor (see section 0036) detecting a presence of an occupant in the seat and information associated with the occupant. 
Regarding claim 16, Salter et al. discloses wherein the controller selects the first mode and the second mode based on information associated with the occupant (wherein the mode is selected based on the trip status of the occupant (see sections 0033 and 0055).  


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 7-10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Filev et al. (US 2011/0187520) in view of Salter et al. (US 2020/0116503).
	Regarding claims 2, 7-10, 19, and 20, Filev et al. discloses detecting the age of an occupant in the seat (see sections 0100-0102, wherein identifying the drivers as “teen” drivers provides indication of the age of the occupant), wherein the controller selects the first mode and the second mode (whether to warn the “teen” driver as disclosed in sections 0100-0103) based on information (age) associated with the occupant.  Filev et al. does not specifically disclose the vehicle system is a vehicle navigation system, and wherein the controller controls the actuator to operate according to the first mode at the first time during travel of a vehicle along a route to a destination, wherein the controller controls the actuator to operate according to the second mode at the second time, wherein the second time is determined to occur when the vehicle is less than a threshold distance from the destination.  Filev et al. further does not specifically disclose an occupant sensor detecting a presence of an occupant in the seat or the seat is equipped with a second actuator, and wherein the controller controls the second actuator to operate according to a third mode at the first time and operate according to a fourth mode at the second time based on the signal received from the vehicle system. 
However, Salter discloses a vehicle including a navigation system as disclosed in sections 0061 and 0074, wherein a controller (body control module as disclosed in section 0055) controls an actuator (lighting) to operate (see sections 0033, 0055, and 0076-0077) according to a first mode at a first time and operate according to a second mode at a second time (see sections 0076-0077, wherein the mode is based on the progress of the trip) based on the signal received from the vehicle navigation system (trip progress), wherein the first time (time after leaving outset location as disclosed in sections 0076-0077) is defined as a time during travel of a vehicle along a route to a destination and prior to the second time, and wherein the second time (vehicle approaching destination as disclosed in section 0055) is defined as a time when the vehicle is less than a threshold distance from the destination (in order to actuate the lighting as disclosed in section 0055)  Salter et al. further discloses an occupant sensor detecting a presence of an occupant in a seat (see sections 0033 and 0055); wherein the seat is equipped with a plurality of actuators (lighting sources as disclosed in section 0041), and wherein a controller (controller 46 as disclosed in section 0055) controls the multiple actuators to operate in different modes (of wavelength as intensity as disclosed in section 0055) according to the proximity of an occupant’s destination.  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Filev et al. with the detection of the presence of the occupant and the multiple actuators of Salter et al. since Salter et al. discloses the invention can alert an occupant when the vehicle is approaching the occupants destination (see section 0055).  

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 11, 2021